Exhibit 16.1 Bobbitt, Pittenger & Company, P.A. Certified Public Accountants May 14, 2013 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N.W. Washington, DC 20549 Re: Allerayde SAB, Inc. Commission File Number 333-157565 We have received a copy of, and are in agreement with, the statements being made by Allerayde SAB, Inc. in Item 4.01 of its Form 8-K dated May 14, 2013, captioned “Changes in Registrant’s Certifying Accountant.” We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, Bobbitt, Pittenger & Company, P.A.
